
	

114 HR 3636 : O–VISA Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3636
		IN THE SENATE OF THE UNITED STATES
		June 14, 2016 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Immigration and Nationality Act to allow labor organizations and management
			 organizations to receive the results of visa petitions about which such
			 organizations have submitted advisory opinions.
	
	
 1.Short titleThis Act may be cited as the Oversee Visa Integrity with Stakeholder Advisories Act or the O–VISA Act. 2.Allowing certain organizations to receive the results of visa petitionsSection 214(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(3)) is amended—
 (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and (2)in the first sentence of the matter following subparagraph (B)—
 (A)by striking and (iv) and inserting (iv); and (B)by striking the period at the end and inserting the following: , and (v) upon making the decision, the Secretary of Homeland Security shall provide a copy of the decision to each organization with which the Secretary consulted under subparagraph (A) or (B)..
				
	Passed the House of Representatives June 13, 2016.Karen L. Haas,Clerk.
